J-A04010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARIE CONVERSANO AND BRAD     :            IN THE SUPERIOR COURT OF
    HOYT AND JOHN HOYT            :                 PENNSYLVANIA
                                  :
                     Appellants   :
                                  :
                                  :
               v.                 :
                                  :
                                  :            No. 2094 EDA 2019
    PARKER OIL COMPANY, SYCAMORE  :
    ENERGY-ROCKAWAY TERMINAL, LLC :
    AND SYCAMORE ENERGY-ROCKAWAY :
    RETAIL, LLC T/A AND/OR D/B/A  :
    SYCAMORE COMPANIES            :

                Appeal from the Judgment Entered June 26, 2019
                In the Court of Common Pleas of Monroe County
                     Civil Division at No(s): 2016-Civil-5404


BEFORE:      PANELLA, P.J., STRASSBURGER, J., and COLINS, J.

MEMORANDUM BY PANELLA, P.J.:                               Filed: March 23, 2020

        Marie Conversano-Hoyt1, Brad Hoyt, and John Hoyt (collectively,

“Owners”) appeal from the judgment entered on June 26, 2019,2 following a

jury trial in a negligence action resulting in a defense verdict. The Owners

suggest, inter alia, that the trial court erred when it did not enter judgment

notwithstanding the verdict (“judgment n.o.v.”) and further erred when it did


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   The caption identifies Ms. Conversano-Hoyt as “Marie Conversano.”

2 See Pa.R.A.P. 108(b) (identifying that an order’s entry date is the “day on
which the clerk makes the notation in the docket that notice of entry of the
order has been given”).
J-A04010-20



not give specific jury instructions requested by the Owners. After a thorough

review of the record, we affirm.

      In this matter, the Owners received a delivery of heating oil while they

were not present at their residence in Monroe County, Pennsylvania. The

residence’s locked garage held the heating oil tank; however, the delivery

company, Sycamore Energy-Rockaway Terminal, LLC, (“Sycamore”) accessed

the tank through pipes that extended outside of the garage. The pipes were

designed to emit a whistle sound that continued until the tank was full.

      Approximately ten days after the oil delivery, the Owners arrived at the

residence, smelled the odor of oil emanating from the garage, and saw oil

spilled all over the floor in the garage. The owners contacted Sycamore, who

sent a recovery/remediation company to inspect the residence. That company

concluded that oil had soaked through an expansion joint between the floor

slab and a cinderblock wall. Subsequently, the Pennsylvania Department of

Environment Protection (“DEP”) received notification of the spill and sent a

notice of violation to Sycamore requiring the residence to be cleaned within

fourteen days.

      The Owners instituted the underlying action by filing a complaint

alleging that Sycamore had been negligent in its filling of the oil tank. The

complaint asserted that Sycamore caused the tank to rupture because

Sycamore’s employee either overpressurized or overfilled the tank, resulting

in the spill. Eventually, the case proceeded to a jury trial, which resulted in a

verdict in favor of Sycamore. The Owners then filed a post-trial motion, which

                                      -2-
J-A04010-20



the trial court denied. This timely appeal followed.

      On appeal, the Owners raise three issues for our review:

      1) Did the trial court err when it denied the Owner’s post-trial
         motion to vacate the jury’s verdict and enter judgment n.o.v.?

      2) Did the trial court err when it refused to instruct the jury as to
         negligence per se for Sycamore’s admitted violation of the
         Pennsylvania Clean Streams Law?

      3) Did the trial court err when it gave the jury a non-standard
         instruction pursuant to 42 Pa.C.S.A. § 6141(b) by indicating
         that Sycamore’s clean-up and remediation of the residence
         pursuant to notices issued by DEP was not an admission of
         liability?

See Appellants’ Brief, at 4.

      In their first issue, the Owners contend that they were entitled to

judgment n.o.v. because they believe testimony presented on behalf of DEP

representatives in conjunction with Sycamore’s own admissions conclusively

established Sycamore’s negligence. Our standard of review from the denial of

a motion for judgment n.o.v. is well-settled:

      A motion for judgment n.o.v. is a post-trial motion which requests
      the court to enter judgment in favor of the moving party. There
      are two bases on which the court can grant judgment n.o.v.: one,
      the movant is entitled to judgment as a matter of law and/or two,
      the evidence is such that no two reasonable minds could disagree
      that the outcome should have been rendered in favor of the
      movant. With the first, the court reviews the record and concludes
      that even with all factual inferences decided adverse to the
      movant the law nonetheless requires a verdict in his favor,
      whereas with the second, the court reviews the evidentiary record
      and concludes that the evidence was such that a verdict for the
      movant was beyond peradventure.

Stange v. Janssen Pharmaceuticals, Inc., 179 A.3d 45, 52-53 (Pa. Super.


                                      -3-
J-A04010-20


2018) (formatting altered).

      In an appeal from the trial court's decision to deny judgment
      n.o.v., we must consider the evidence, together with all favorable
      inferences drawn therefrom, in a light most favorable to the
      verdict winner. Our standard of review when considering motions
      for a directed verdict and judgment notwithstanding the verdict
      are identical. We will reverse a trial court's grant or denial of a
      judgment notwithstanding the verdict only when we find an abuse
      of discretion or an error of law that controlled the outcome of the
      case. Further, the standard of review for an appellate court is the
      same as that for a trial court.

Id., at 53 (formatting altered and citation omitted).

      Concerning any questions of law, our scope of review is plenary.
      Concerning questions of credibility and weight accorded the
      evidence at trial, we will not substitute our judgment for that of
      the finder of fact.... A [judgment n.o.v] should be entered only in
      a clear case. [T]he entry of a judgment notwithstanding the
      verdict ... is a drastic remedy. A court cannot lightly ignore the
      findings of a duly selected jury.

Id. (internal quotation marks and citations omitted).

      The Owners’ position is that “[t]he evidence in this case is overwhelming

and constitutes admissions by [Sycamore].” Appellants’ Brief, at 10. Further,

they contend that “[t]he uncontradicted evidence in this case clearly proves

that [Sycamore] admitted that it overfilled the oil tank causing it to rupture.”

Id.

      In making these assertions, the Owners rely upon the information

Sycamore submitted to DEP following the spill’s discovery, Sycamore’s lengthy

remediation work on the residence, and the fact that Sycamore did not appeal

nor contest the notice of violation that it received from DEP. See id., at 10-

11. Accordingly, the Owners believe they irrefutably proved Sycamore’s

                                     -4-
J-A04010-20


negligence, and in that same vein, the jury’s finding was unreasonable.

      The “elements of negligence are: a duty to conform to a certain standard

for the protection of others against unreasonable risks; the defendant's failure

to conform to that standard; a causal connection between the conduct and the

resulting injury; and actual loss or damage to the plaintiff.” Brewington for

Brewington v. City of Philadelphia, 199 A.3d 348, 355 (Pa. 2018). To

“prove[] … negligence,” Appellants’ Brief, at 11, the Owners cite to the

testimony of six individuals: three DEP officials; one remediation company

employee; Sycamore’s President and CEO; and the Sycamore employee who

delivered the oil. See id., at 11-20.

      The Owners first highlight the testimony of DEP Environmental

Compliance Specialist Susan Thomas. Thomas stated that she had sent a DEP

notice of violation, which “included Sycamore as the responsible party and

directed the responsible party to initiate cleanup activities.” N.T., 12/5/18, at

7 (Testimony of DEP Environmental Compliance Specialist Susan Thomas).

She further testified that a remediation and consulting company hired by

Sycamore, Patriot Environmental Management (“Patriot”), wrote a letter to

DEP stating that the oil storage tank was “reportedly overfilled, causing the

tank to rupture[.]” Id., at 14.

      The Owners also highlight the testimony of DEP Environmental Group

Manager Thomas Coar. Coar read an email that he had written, which

identified that an oil storage tank had ruptured during delivery and that


                                        -5-
J-A04010-20


Sycamore was the responsible party. See N.T., 12/5/18, at 6 (Testimony of

DEP Environmental Group Manager Thomas Coar). Coar went on to testify that

All-State Oil Recovery (“All-State”), another remediation company acting on

behalf of Sycamore, was the source of the information DEP had received on

the oil spill. See id., at 7. Furthermore, he agreed that “the actual release of

oil onto the property … violate[d] the Clean Streams Law[.]” Id.

         DEP Licensed Professional Geologist William Craft confirmed that All-

State informed DEP about the oil spill, which resulted in Sycamore being listed

as the responsible party. See N.T., 12/5/18, at 16-19 (Testimony of DEP

Licensed Professional Geologist William Craft). The description of the oil spill

specified that the tank ruptured during fuel delivery. See id., at 21.

         Thereafter, Craft informed the jury that a spill’s final report, identified

as the Act 2 Final Report, is generated by the responsible party and submitted

to DEP. See id., at 25. Acting under DEP’s guidance, Patriot submitted that

final report on Sycamore’s behalf. See id. Craft then discussed DEP’s notice

of violation sent to Sycamore and the resulting DEP-required work plans,

written by Patriot. The violation letter stated that DEP had “been advised that

… Sycamore … caused a release of heating oil to the environment[.]” Id., at

26. Sycamore never appealed DEP’s notice of violation. See id., at 27. As to

the work plan, it contained reported information and designated that the spill

occurred “due to an accidental over-pressurization” of the fuel tank. See id.,

at 38.


                                         -6-
J-A04010-20


      The Owners also draw attention to the testimony of Hudson Green,

Patriot’s President. At trial, Green agreed that there was a sense of urgency

imbued into Patriot’s consulting and remediation work, as Sycamore wanted

to avoid a DEP enforcement hearing. See N.T., 12/5/18, at 30 (Testimony of

Patriot’s President, Hudson Green). He acknowledged that his company sent

a letter to DEP that described the reported overfilling of the oil tank and stated

that his company was acting on behalf of Sycamore when the document was

sent. See id., at 31-32. Patriot also mailed a subsequent intent to remediate

letter, which identified that there had been an accidental release of oil during

a delivery to the property. See id., at 33.

      In addition, the Owners assert that the testimony of Kenneth Morrison,

President and CEO of Sycamore, establishes that the companies hired by

Sycamore were authorized to submit communications on the company’s behalf

to DEP. See Appellant’s Brief, at 18.

      Finally, the last witness relied upon by the Owners, Michael Fiore, the

Sycamore employee who delivered the oil, admitted that he knew the tank

was filled when the apparatus started to mist oil out of the whistle pipe and

onto his person. N.T., 12/5/18, at 34 (Testimony of Sycamore Delivery Driver

Michael Fiore). Mr. Fiore concluded that “when it mists you in the face, the

tank is full; you can’t put any more in.” Id., at 35.

      Even if we were to assume the jury believed every aspect of the

testimonies illuminated by the Owners, we cannot conclusively say that they


                                        -7-
J-A04010-20


have demonstrated, through uncontestable evidence or as a matter of law,

Sycamore was negligent in its actions. Specifically, even though the Owners

do not delve into the elements of negligence in their brief or cite to anything

other than our judgment n.o.v. standard of review, reasonable minds could

clearly disagree over whether Sycamore actually caused the injury suffered

by the Owners, and further, even if Sycamore somehow causally affected

some aspect of the oil spill, those same minds could differ over whether

Sycamore, in fact, breached its duty of care.

      First, DEP did not perform any investigation as to how, if, or why

Sycamore was responsible for the tank’s failure. See N.T., 12/5/18, at 53

(Testimony of DEP Licensed Professional Geologist William Craft). Instead, “it

is DEP’s policy to automatically name the oil delivery company as a responsible

party[.]” Id. The result is that “the oil delivery company is getting a [notice

of violation] letter no matter what.” Id. (emphasis added). In fact, it does not

“matter at all to DEP why the tank failed[.]” Id., at 58.

      Second, when asked who provided the information Patriot relied on

when it submitted a letter to DEP, Patriot’s President indicated that it could

have been one of the Owners. See N.T., 12/5/18, at 57-58 (Testimony of

Patriot’s President, Hudson Green). The cause of the tank’s failure was in no

way relevant to Patriot’s remediation job, so it did not perform any

investigative work on the property. See id., at 58.

      Third, although they have suggested it to be true, the Owners have not


                                     -8-
J-A04010-20


cited to any cases for the proposition that an unchallenged administrative DEP

notice of violation inherently makes a “violator” liable in a civil action to an

owner/private plaintiff, even though both have considerably different

elements that must be proven or established. Presumably, the jury believed

Sycamore’s President/CEO when he testified that, instead of provoking a

conflict with either the Owners or DEP, Sycamore chose the path of least

resistance when it performed cleaning operations on the property. See N.T.,

12/6/18, at 60-62 (Testimony of Sycamore President and CEO Kenneth

Morrison).

      Additionally, Morrison explained that a functioning vent line, indicated

by the whistle sound that it produces throughout filling, cannot result in an

overfilled or over-pressurized tank. See id., at 56-58. Furthermore, misting,

which the Sycamore delivery driver described as having occurred, can happen

during fuel delivery due to “frothing” if the tank had been sitting undisturbed

for a while. Id., at 79. The jury was entitled to find this testimony to be

credible, and if it did, it provided an alternative basis to explain the misting

distinct from the theory submitted by the Owners.

      Fourth, Sycamore’s delivery driver looked into the window of the garage

and “made sure before [he] left that nothing happened inside.” N.T., 12/5/18,

at 38 (Testimony of Sycamore Delivery Driver Michael Fiore). Upon looking,

he noticed “[n]othing on the floor. The tank was dry.” Id., at 38-39 (remarking

that it was “pretty bright that day” so he “could see clearly”).


                                     -9-
J-A04010-20


      Fifth, the Owners confirmed that they owned a 275-gallon tank, it was

approximately half full a few days prior to delivery, and Sycamore delivered

129.7 gallons of oil. See N.T., 12/5/18, at 11, 20-21, 41 (Testimony of Owner

Marie Conversano-Hoyt). Additionally, the Owners verified that the tank’s vent

line was fully operational prior to Sycamore’s delivery. See N.T., 12/6/18, at

62-63 (Testimony of Owner Brad Hoyt).

      In viewing the evidentiary record in a light most favorable to Sycamore

as the verdict winner, we do not find that the trial court either abused its

discretion or committed an error of law in refusing to grant judgment n.o.v.

At a minimum, based on the evidence adduced at trial, we cannot say this

case is one that clearly warrants overturning the verdict of a duly selected

jury. The jury, sitting as factfinder, was free to make its credibility

determinations in the manner that it so chose.

      None of the evidence now proffered and discussed by the Owners

irrefutably establishes that Sycamore was negligent in its actions nor has

Sycamore admitted to being at fault. While, clearly, DEP’s actions and paper

record can be utilized in a private civil case, the evidentiary value of DEP’s

information gathering on a pro forma basis, where it 1) does not care how or

why the oil spill occurred and automatically assigns blame to the company

providing the fuel, 2) does not investigate nor question the source of the

material that it receives, and 3) possibly utilized information from one of the

interested Owners in gathering facts and ascribing fault, is a question of


                                    - 10 -
J-A04010-20


credibility for the jury. Accordingly, the Owners’ first issue fails.

      The Owners’ second suggested error asserts that the trial court erred

when it failed to “instruct the jury on negligence per se … despite testimony

… that [Sycamore] violated the Pennsylvania Clean Streams Law[.]”

Appellants’ Brief, at 20. We disagree.

      When an appellate court reviews a challenge to the trial court's
      refusal to give a specific jury instruction, the court's role is to
      determine whether the record supports that decision. In fulfilling
      this role, we must keep in mind that a trial court should charge on
      a point of law when there is some factual support in the record
      for the charge.

Meyer v. Union Railroad Co., 865 A.2d 857, 866 (Pa. Super. 2004)

(citations omitted) (emphasis in original).

      Negligence per se is “[c]onduct, whether of action or omission, which

may be declared and treated as negligence without any argument or proof as

to the particular surrounding circumstances.” White by Stevens v.

Southeastern PA. Transp., 518 A.2d 810, 815 (Pa. Super. 1986).

Essentially, negligence per se imputes strict liability on the targeted party.

      While it is true that “a violation of a statute or ordinance may serve as

the basis for negligence per se,” Wagner v. Anzon, Inc., 684 A.2d 570, 574

(Pa. Super. 1996), such a violation does not automatically establish this

precept. We have found that if “the purpose of the statute is to secure to

individuals the enjoyment of rights or privileges to which they are entitled only

as members of the public[,]” id., that statute cannot serve as the basis of a

negligence per se determination. While we have found no state court opinions

                                      - 11 -
J-A04010-20


analyzing a negligence per se claim in the context of the Clean Streams Law,

we find Commonwealth v. Barnes & Tucker Co., 371 A.2d 461 (Pa. 1977)

instructive. There, the Supreme Court of Pennsylvania noted that the Clean

Streams Law was not primarily concerned with the source of polluted water,

but the point where the polluted water is discharged into the Commonwealth’s

waterways. See id., at 466. As a result, “the Legislature has clearly and

unambiguously authorized [DEP] to require the correction of water pollution-

causing conditions without regard to the source of the pollution.” National

Wood Preservers, Inc. v. Commonwealth, Dept. of Environmental

Resources, 414 A.2d 37, 40 (Pa. 1980). The Clean Streams Law therefore

imposes liability even in the absence of a showing of the defendant’s

responsibility for causing the pollution. See id., at 45. This strict liability

scheme    is   only   permissible   as   an   action   taken   pursuant   to   the

Commonwealth’s inherent police power. See id., at 43.

      Pursuant to this precedent, we conclude that, in the absence of an

explicit directive to the contrary, the Legislature did not intend the Clean

Streams Law to serve as the basis of negligence per se in private actions. The

Clean Streams Law evinces no intent to disturb settled common law in the

area of private negligence actions. Rather, the potential remedies authorized

by the state’s exercise of its police powers are reserved solely for statutory

causes of action. Accord Fallowfield Dev. Corp. v. Strunk, No. 89-8644,

1990 U.S. Dist. LEXIS 4820, at *59 (E.D. Pa. Apr. 23, 1990) (“Accordingly,


                                     - 12 -
J-A04010-20


this [c]ourt does not believe that the policy of the [Clean Streams Law] would

be furthered by serving as the basis for a claim of negligence per se.”).

       In their brief, the Owners spend eight pages rehashing the same

testimony that they outlined in their previous issue. See Appellants’ Brief, at

23-30. Distilled down, the Owners claim that because there has been an

apparent violation of the Clean Streams Law, they should have been given

specific jury charges reflecting this violation as a basis for negligence per se

liability.

       Assuming, for argument’s sake, that Sycamore did violate the Clean

Streams Law, the Owners have not established that the law creates a basis

for finding negligence per se in private, common law actions. Accordingly, we

conclude that the Clean Streams Law did not establish explicit rights or

privileges for private persons, but instead was about providing a net benefit

to the public at large.

       Alternatively, the record does not clearly reflect the fact that there has

even been a violation of the Clean Streams Law. In fact, the testimony

adduced at trial would seem to indicate that there has not been a violation.

The Clean Streams Law makes it unlawful for a person to put, place, allow, or

permit to be discharged “into any of the waters,” 35 P.S. § 691.401, certain

pollutants as defined by the law.

       At trial, one of the DEP officials explicitly indicated that he did not know

whether there had actually been a violation of the Clean Streams Law. See


                                      - 13 -
J-A04010-20


N.T., 12/5/18, at 54-55 (Testimony of DEP Licensed Professional Geologist

William Craft). Moreover, that same official confirmed that “a discharge of oil

to soil alone is not a violation of the Clean Streams Law.” Id., at 55.

      Conversely, DEP sends a notice of violation “where contamination has

the potential to affect the [w]aters of the Commonwealth[.]” Id., at 54

(emphasis added). Craft then unequivocally stated that there had not been a

Clean Streams Law violation in this instance. See id., at 83. Accordingly, in

the absence of either legal or factual support for the Owners’ requested jury

charge, we find that the trial court correctly rejected their attempt to add a

negligence per se instruction. See Schneider v. Lindenmuth-Cline Agency,

Inc., 620 A.2d 505, 508-09 (Pa. Super. 1993) (“A trial judge is not bound to

remold points for charge presented to him. If they are not strictly in

accordance with the facts in evidence or the law of the case, she may refuse

them.”). Therefore, the Owners’ second issue fails.

      The Owners’ third issue suggests that the trial court erred by giving the

jury a non-standard jury instruction. The Owners take issue with the court’s

statement that Sycamore’s actions “in cleaning-up and remediation did not

constitute an admission of liability.” Appellants’ Brief, at 33. In effect, the

Owners argue that the “improper instruction … [meant] … that essentially the

actions of [Sycamore] performing [remediation work] for over 2 years[] and

pursuant to a DEP notice of violation[] meant absolutely nothing as far as

[Sycamore’s] liability is concerned.” Appellants’ Brief, at 34. Implicitly, the


                                     - 14 -
J-A04010-20


Owners are arguing that because Sycamore performed remediation work, that

activity would therefore make them liable in negligence. The Owners seek a

new trial based on this purported error.

      The at-issue jury instruction indicated that:

            Settlement with or any payment made to a person or on
      behalf of others for damages for destruction of property shall not
      constitute an admission of liability by the person making the
      payment or on whose behalf the payment was made, unless the
      parties to such settlement or payment agree to the contrary.

            Sycamore and the plaintiffs have not made any agreement
      stating that Sycamore has admitted to liability for any damage
      that was done to the property. As a matter of law, Sycamore’s
      remediation of the property is not an admission of liability.

              So please keep in mind when you’re making your
      deliberations in this matter. Just because there was remediation
      efforts undertaken by Sycamore is not an automatic admission of
      liability.

Jury Instructions, 12/6/18, at 19. The court issued this instruction based on

our law identifying under what conditions a “payment” has the legal import of

a settlement.

      Settlement with or any payment made to a person or on his behalf
      to others for damages to or destruction of property shall not
      constitute an admission of liability by the person making the
      payment or on whose behalf the payment was made, unless the
      parties to such settlement or payment agree to the contrary.

42 Pa.C.S.A. § 6141(b); see also Pa.R.E. 408, Comment (noting that

Rule 408 is consistent with section 6141).

      We are unable to say that the trial court’s instruction was misleading or

that it constitutes a misstatement of law. The Owners claim that “the repairs


                                    - 15 -
J-A04010-20


and clean[-]up attempts … [were] improperly deemed to be an offer to

compromise or a settlement.” Appellants’ Brief, at 38. This statement, the

Owners contend, “not only patently misled the jury into believing that the

clean-up efforts were not an admission of guilt, but also forced the jury to

apply incorrect law and find [Sycamore] not liable.” Id.

      To the Owners, Sycamore’s “voluntary clean-up effort for the first two

months was due to either it recognizing that (a) it was responsible, or (b) that

there was a violation of the law[.]” Id., at 39.

      However, as noted previously, Sycamore agreed to remediation in order

to forgo protracted litigation with DEP. See N.T., 12/6/18, at 60-62

(Testimony of Sycamore President and CEO Kenneth Morrison). Further, we

find that the trial court’s instruction only connotes that any work performed

by Sycamore did not constitute an automatic admission of their liability; the

jury was still free to find them liable based on the totality of the circumstances.

      The Owners’ reliance on Hooker v. State Farm Fire and Casualty

Company, 880 A.2d 70 (Pa. Cmwlth. 2005), is wholly misplaced. There, the

defendant challenged the trial court’s ruling admitting evidence of minor

repairs performed by the defendant on the plaintiff’s property. Our sister court

affirmed, concluding that a party “[t]aking responsibility for some items of

damage while contesting responsibility for others does not suggest that it is

an offer to compromise a disputed claim.” Hooker, 880 A.2d at 85

(responding to the appellant’s argument “that the trial court erred by


                                      - 16 -
J-A04010-20


permitting evidence of minor damages … that were repaired”). Accordingly,

the court was directly reviewing not a jury instruction, but whether evidence

of the repairs was admissible.

      Here, the court clearly permitted evidence of the remediation efforts

performed by Sycamore and its hired remediation companies, and the Owners

are not suggesting that the testimony of that work should not have been

entered into evidence. Further, as discussed above, an admission of liability

for clean-up costs under the Clean Streams Law is not equivalent to an

admission of liability under the Owners’ private negligence action. Even

assuming that Sycamore admitted liability under the Clean Streams Law

(which Sycamore denies), it does not follow that Sycamore admitted to liability

to the Owners. Further, Owners can point to no explicit admission of liability

by Sycamore towards them.

      In summation, we find that the Owners’ third issue, which contests the

appropriateness of the jury instruction given on Sycamore’s remediation

efforts, holds no merit. While the Owners contend that Sycamore’s

remediation activities should have inherently meant that Sycamore was liable

to the Owners for any additional damages that they may have incurred,

Owners have cited to no cases that stand for that proposition. The instructions,

as given, simply stated that because Sycamore did not agree to a settlement

or admit to any explicit liability, its clean-up work did not imply or result in a

legal admission of liability. We can find no abuse of discretion in this


                                     - 17 -
J-A04010-20


instruction under the circumstances. Undoubtedly, the court’s instruction did

not foreclose on the possibility that the jury could have found Sycamore to be

negligent. Moreover, the jury was not prevented from considering the clean-

up work performed on the Owners’ property and using that as evidence

against the company; the jury was merely prevented from considering the

work to be an automatic admission of liability.

      In finding none of the Owners’ claims to be meritorious, we affirm the

judgment entered in this case.

     Judgment affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/20




                                    - 18 -